Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 23 May 2022 and entered with the RCE on 2 June 2022 have remedied the Claim Objections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments now also require introducing a treatment fluid into a formation wherein the treatment fluid, with an aqueous fluid (claim 1) aerated by exposure to a gas or (claim 11) having 4-14 ppm dissolved oxygen gas and a composition of oxygen scavenger, pH-adjusting agent, film-forming surfactant corrosion inhibitor, and at least one of the listed salts, also excludes phosphate salts.  
The closest Prior Art of record, Falana (2012/0295820) (also cited previously in Prior Art rejections), requires the use of a phosphate brine (abstract) as “the heaviest unweighted brines” ([0008]).  Accordingly, it would not be obvious to modify Falana to exclude the phosphate brine, because this would render the reference unsuitable for its purposes.
There is no Prior Art that discloses or teaches this particular combination of aeration (such as having 4-14 ppm O2) of the fluid and adding oxygen scavenger, pH-adjusting agent, film-forming surfactant corrosion inhibitor, and at least one of the listed salts while excluding phosphate salts.  Although these elements appear individually well-known in the art, there is no Prior Art that suitably motivates providing both the pH-adjusting agent and the salts (without phosphate salt) in a system having oxygen scavenger and film-forming surfactant corrosion inhibitor without phosphate salts.  Only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674